This is an appeal by a wife, Abbie W. Kiakona (hereinafter for convenience referred to as "the wife"), from a decree of divorce rendered in favor of her husband, George Naliikipi Kiakona (hereinafter for convenience referred to as "the husband"), and dismissing the wife's cross libel. *Page 50 
The divorce in favor of the husband was grounded on the willful and utter desertion of the husband by the wife. The cross libel was grounded on the failure of the husband to provide suitable maintenance and support for the wife for a continuous period of more than sixty days before the filing of the cross libel.
The wife has appealed from the decree specifying as error that the court erred in finding her guilty of desertion and in finding that she had failed to establish the allegation of nonsupport contained in her cross libel.
If we reach the conclusion that the evidence justified the finding that the wife was guilty of willful and utter desertion for the statutory period, it will also dispose of the alleged error as to the cross libel, as it is well-settled that a wife is not entitled to support if she deserts her husband or lives apart from him without reasonable cause. (Costa v. Costa, 23 Haw. 381. )
The libelant in a divorce action has the burden of proving the marital offense as laid in the libel as a ground for the relief asked. (Rogers v. Rogers, 81 N.J. Eq. 479, 86 A. 934, 46 L.R.A. [N.S.] 711.) Where, as here, the wife left the home provided by the husband, took up residence with her parents and refused to return except on condition that the husband provide a home other than the one she left, the burden is on the husband to show not only that his wife left him and refused to return but he also has the burden of negativing justification of the wife's conduct. Where, however, both parties have produced evidence bearing upon the issue of willful and utter desertion, all of the evidence must be considered and the issue decided as the evidence preponderates.
The uncontroverted evidence shows that for more than six months prior to the filing of the libel the parties had been living separate and apart; that the wife left the home in Wailuku, Maui, in which she had for a period of about *Page 51 
two months been living with her husband, and since then has been living with her parents in Haiku, Maui; that the home in which they lived in Wailuku was situated on land which belonged to the husband's mother but the house was being paid for by the husband and his sister, and was also occupied by several members of the husband's family; that at first, and for about one month after the marriage, the husband's mother, a sister and a single brother were living in the same home; that after about one month the sister and mother left and a married brother, Charles Kiakona, his wife and child, moved in, but the mother (who had returned to her country home) came back about once a week and would stay from one to two days; that the house consisted of two bedrooms, a sleeping porch, a parlor, a dining room and a kitchen; that the parties to this case occupied one of the bedrooms, but not exclusively, as occasionally the brother's child slept in an extra bed in their room, and others used it as a dressing room. Mrs. Charles Kiakona, the only other woman living in the house, is a cousin of libelee and testified that there had been no trouble between them.
The evidence in chief produced by the husband was sufficient to establish that up until the day before the wife left the home there had been no trouble between the wife and the husband nor with any other member of the household, and no complaint by the wife. Indicative of the wife's intention to remain separated from her husband, a nurse in the hospital where the wife was confined in February, following the separation in October, testified that while in the hospital the wife told her "that her husband thinks she is going back to him but she is not." This was not denied by the wife.
The evidence most favorable to the wife as to what influenced her to leave the home provided by her husband and take up her residence with her parents is her own. *Page 52 
She testified that she had had no trouble with her husband but that about two months after her marriage her husband's mother, while on one of her periodical visits, "crossed me and she wanted to give me a beating," and told her if she ever had her child (the wife was then pregnant) she did not want to see it; that she (the wife) was good for nothing but a troublemaker, "called me names and run me down." She says further that when she and her mother-in-law had the quarrel she turned to her husband and told him to "find a house so we can be by ourselves and he promise me before I go home; he tell me to stay back and I did; he also promised me he would find a home so I pack all my clothes and I leave it there; then one of his best friends brought me home and, in the night, he [the husband] brought my clothes back." She also said in this connection that her husband was on duty the next morning after the trouble and could not take her home; that she asked a cousin or nephew of her husband to take her and her husband seemed to agree; that she did not take all of her clothes and her husband brought her clothes to her that night. Much of her testimony was controverted by the husband and other witnesses.
At the time of the marriage of the parties, on August 12, 1939, and at the time of their separation, on or about October 16, 1939, the husband's income was $90 per month, that being his salary as a police officer of the county of Maui. He was $500 in debt and had no money. It could hardly be said that he was in affluent circumstances.
It is argued that the evidence shows that the wife was justified in leaving her husband and refusing to return to him unless he complied with the condition on which she offered to resume their marital relations.
In Kui Yin Fong v. Wm. S. Fong, 27 Haw. 823, 825, this court said: "While the taking of a wife to the home of his parents is perhaps not an ideal method of supplying *Page 53 
her with a home, it cannot be said, as a matter of law, that that fact alone justified the wife in deserting her husband." The financial condition of the husband is to be considered and was referred to in the Fong case.
In Ewing v. Ewing, 140 A. 37 (Md. App.), the court said: "It has been recognized by this court that grave difficulties in the way of a wife's living in a home maintained by the husband's relatives may justify her leaving the home, and the husband may be guilty of desertion, if in that situation he provides no other home for her. [Authorities.] But the difficulties must be grave. The husband is not required to maintain a home elsewhere, if it is not practicable for him to do so. And, if the wife, without sufficient justification, leaves a home properly maintained by him with his parents, she, on her side, may be guilty of desertion."
There was ample evidence to establish that at the time the wife left her husband she had no complaint as to her husband's conduct other than his taking her to a home owned by his mother and which was also occupied by various of his relatives. The wife admitted that she knew before her marriage that the home to which her husband took her was the only home he had at the time; that she had visited the home when the husband's mother was living there and was shown the room which she and her husband would occupy. Her only complaint dealt with the language used by her mother-in-law upon the occasion of a visit by the mother-in-law to the home, and that consisted of one unpleasant episode the day before the wife left. This clearly was not justification for her leaving. Other evidence which we shall not detail establishes that the husband repeatedly requested the wife to return but the wife consistently refused to do so, and never returned, but only offered to resume marital relations upon the condition that he procure a home of their own. At the conclusion *Page 54 
of the hearing the circuit judge continued the cause one month to permit the parties to settle their difficulties. When they failed to agree and the case was up for decision, the wife, through her counsel, said: "And for my client I will say that libellee cross-libellant is willing to go and live with her husband in a home of their own." That had been her answer to every request to return home and as a counter offer in lieu thereof.
In view of all the evidence, especially the husband's meager income, his general financial condition and his interest in the home in which the wife refused to live, we think the evidence was sufficient to support a finding that the wife was not justified, as a matter of law, in living separate and apart from her husband, merely because of his failure to provide a home of their own.
It is argued in behalf of the wife, however, that even if her first contention is not sustained, the evidence shows without contradiction that the separation and the continued living apart were with the consent of the husband. The record does not bear out this contention. True, the wife testified, when telling the circumstances of her leaving the home, that her husband "seemed to agree" but she failed to testify to any statement of her husband to the effect that he wanted or was willing for her to live apart from him. He also testified and denied that he, by word or act, gave his consent to the separation. Other evidence of the husband is cited by counsel for the wife as showing that the wife remained away with his consent. He testified that he went to see his wife at her parent's home sometime after she left him and asked her to come back but "she said she won't come back until I get my own home. * * * I told her, at the present time, I don't have enough money to furnish a home and pay rent. I didn't refuse, at any time, to take her back. I just told her if she is willing to come back — come back to the home but *Page 55 any way stay there at the present time — until I am financiallyfit; when I was able to financially, I would get a place." The foregoing statement is interpreted by counsel for the wife as an admission of the husband that he asked her to stay on with her parents until he was financially able to provide her with a home of his own. The phrase "stay there at the present time," standing alone, might well be so interpreted but the context makes it reasonably clear that what the husband said was that he asked her to come back home and stay there until he was financially able to provide her with a home of his own. The record is replete with statements of the husband that he never gave his consent to the separation nor asked her to stay on with her parents until he could afford a home of his own. The circuit judge must have so understood and believed him, though the record discloses no specific finding of fact on this issue. (Costa v.Costa, supra.) The circuit judge saw the witnesses and heard them testify, and was in a better position than we are to weigh the testimony. "It has long been the rule in this jurisdiction that in cases like the instant one the findings of a trial judge on pure issues of fact are given great weight and should control unless the evidence clearly requires a contrary conclusion." (Medeiros v. Medeiros, 32 Haw. 177.)
Decree affirmed.